Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/19/22 has been entered. 

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “first part and second part” (claimed in claim 1) must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites “the first side comprising a first part connected to the first corner, and a second part extended from the first part to the second corner”, The first and second parts have not been clearly defined (e.g. how far do they extend? Extend in what direction etc). For example, claim recites “first corner” and “second corner”, however, from the claim we don’t know if the second corner is the one diagonally across from the first corner of the corner on the same plane and so without even that definition, it is hard to gauge what is first/second part.
Claim 1 recites “wherein the land surface is located along the first part and the third surface is connected to the first surface at the second part”. At which exact part of the second part is the third part connected. Claim is very broad and unclear.
Claim 1 recites “the third land surface has a concave shape in a front view of the first surface”. Does applicant mean “top view”? 
Claim 2 recites “wherein the concave shape of the third land surface is a curved surface shape”. Isn’t a concave shape by definition a curved surface shape? How does claim 2 further limit claim 1?
Claim 3 recites “a fourth land surface having a concave shape located between the first land surface and the second land surface”. Which view is being looked out to see the concave shape?
Claim 4 recites “wherein the concave shape of the third land surface is a curved surface shape”. Isn’t a concave shape by definition a curved surface shape? How does claim 4 further limit claim 1?
Claim 7 recites “in a front view of the first surface”. Does applicant mean “top view”? 
Claim 10 recites “wherein the land surface is away from the second corner, the first surface connects to the third surface at the second corner”. “Away” in what manner? What are the mets and bounds for the term ”away”? At which exact part of the second part is the third part connected. Claim is very broad and unclear.
Claim 10 recites “a third land surface having a concave shape”. In what view is the insert seen to see the convace shape? No point of reference has been given.
Claim 11 recites “a first part….a second part”. The first and second parts have not been clearly defined (e.g. how far do they extend? Extend in what direction etc). For example, claim recites “first corner” and “second corner”, however, from the claim we don’t know if the second corner is the one diagonally across from the first corner of the corner on the same plane and so without even that definition, it is hard to gauge what is first/second part.
Claim 11 recites “a third land surface having a concave shape”. In what view is the insert seen to see the convace shape? No point of reference has been given.

Allowable Subject Matter
Claims 1-11 are allowed.
PLEASE NOTE: the 112 clarity issues above have to be cleared before patent is granted.
Regarding claim 1, 10 and 11, the closest prior art of record is Kuroda et al. (US Pub. No. 2008/0292415).	Kuroda discloses a cutting insert, comprising: a first surface (top surface) having a polygonal shape and comprising a first corner, a second corner, and a first side extended from the first corner to the second corner (figures 1a and 5), the first side comprising a first part (P1 see below) connected to the first corner, and a second part (P2) extended from the first part to the second corner; a second surface (bottom surface) located on a side opposite to the first surface; a third surface (T) located between the first surface and the second surface; and a land surface located between the first surface and the third surface and inclined relative to the first surface and the third surface (figure 3, 4 and 6), wherein the land surface is located along the first part and the third surface is connected to the first surface at the second part (figures 1a and 5), the land surface comprises (see embodiment of figure 8): a first land surface (at 6-1) located along the first corner, a second land surface (at 6-2) located along the first part of the first side, and a third land surface (at 7b) located along the first part of the first side and located further away from the first land surface (at 6-1) than the second land surface (at 6-2) (figure 8), and the third land surface (at 7b) (figure 8). Regarding claims 10 and 11, Kuroda discloses a cutting insert, comprising: a first surface (top surface) having a polygonal shape and comprising a first corner, a second corner, and a first side extended from the first corner to the second corner (figures 1a and 5); a second surface (bottom surface) located on a side opposite to the first surface; a third surface (T: see above) located between the first surface and the second surface; and a land surface located between the first surface and the third surface and inclined relative to the first surface and the third surface (figure 3, 4 and 6), wherein the land surface is away from the second corner, the first surface connects to the third surface at the second corner (figures 1a and 5), and the land surface comprises (see embodiment of figure 8): a first land surface (at 6-1) located along the first corner, a second land surface (at 6-2) located along the first side, and a third land surface (at 7b)(figure 8).
However, Kuroda fails to disclose the third land surface (i.e. at 7b) having a concave shape in a front view (i.e. top view) of the first surface as claimed in claims 1, 10 and 11.


[AltContent: arrow][AltContent: textbox (T)][AltContent: textbox (P2)][AltContent: textbox (P1)][AltContent: arrow][AltContent: arrow]	
    PNG
    media_image1.png
    392
    368
    media_image1.png
    Greyscale



		
    PNG
    media_image2.png
    191
    495
    media_image2.png
    Greyscale


	



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SARA ADDISU at (571) 272-6082.  The examiner can normally be reached on Monday - Friday 9:00 am - 5:00 pm. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Boyer Ashley can be reached on (571) 272-4502.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/SARA ADDISU/Primary Examiner, Art Unit 3722                                                                                                                                                                                                        11/19/22